 



Exhibit 10.i
 
AMENDED AND RESTATED
SHAREHOLDERS’ AGREEMENT
BETWEEN
RHJ INTERNATIONAL SA

ASAHI TEC CORPORATION
and
The PRINCIPAL COMPANY SHAREHOLDERS Listed on Schedule I hereto
Dated as of November 21, 2006
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page              
1.
  Definitions     3  
2.
  Board of Directors     6  
3.
  Proxy     8  
4.
  Transfers     8  
5.
  Offering     10  
6.
  Demand Offering     16  
10.
  Informational Rights     17  
11.
  Further Assurances     18  
12.
  Amendments     18  
13.
  Binding Agreement     18  
14.
  Conflicts — Articles     18  
15.
  Entire Agreement     18  
16
  Severability     19  
17.
  Benefits of Agreement: Third-Party Rights     19  
18.
  Governing Law     19  
19.
  No Waiver of Rights     19  
20.
  Submission to Jurisdiction     19  
21.
  Specific Performance     20  
22.
  Costs     20  
23.
  Notices     20  
24.
  Confidentiality     21  
25.
  Definitions Generally     22  
26.
  English Version Authoritative     22  



--------------------------------------------------------------------------------



 



 

 2
     AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT dated as of November 27, 2006,
amoag the Persons listed on Schedule I hereto, RHJ International SA, a societe
anonyms organized under the laws of Belgium, and Asahi Tec Corporation, a
Japanese corporation (“Argon’’ or the “Company”).
          WHEREAS, Argon, RHJI and the Principal Company Shareholders entered
into a Shareholders’ Agreement dated as August 31, 2006 (the “Original
Agreement”), and wish to amend and restate the Original Agreement as set forth
herein:
          WHEREAS, Argon, Argon Acquisition Corp., a Delaware corporation
(“Acquisition Sub”) and a wholly owned subsidiary of Argon, and Metaldyne
Corporation, a Delaware corporation, have entered into an amended and restated
Agreement and Plan of Merger dated as of the date hereof (as such agreement may
be amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”), whereby (i) Acquisition Sub will merge (the “Merger”) with and into
Mercury, (ii) Mercury will become a wholly owned subsidiary of Argon and
(iii) each issued share of Mercury common stock not owned by Argon, Acquisition
Sub or Mercury shall be converted into the right to receive the applicable
Merger Consideration (as defined in the Merger Agreement) set forth in
Section 2.0 l(c) of the Merger Agreement;
          WHEREAS, Argon and the Principal Company Shareholders have entered
into an amended and restated stock purchase agreement (the “Parent Stock
Purchase Agreement”) dated as of the date hereof whereby the Principal Company
Shareholders will acquire an aggregate of 36,017,697 newly issued Shares
concurrently with the consummation of the Merger;
          WHEREAS, the Company and HIP, as the holder of the Series B Mercury
Preferred Stock (the “Mercury Preferred Stock”), have entered into an amended
and restated agreement (the *’HIP_Stock Purchase Agreement” and, together with
the Parent Stock Purchase Agreement, the “Stock Purchase Agreements”) dated as
of the date of this Agreement, whereby HIP shall acquire for cash (1) 9,490,893
newly issued Shares in exchange for the Merger Consideration (as defined in the
Merger Agreement) received by HIP as consideration for such Mercury Preferred
Stock and (ii) 8,534,345 newly issued Shares in exchange for $15 million;
          WHEREAS, RHJI and the Principal Company Shareholders wish to agree
upon certain matters with respect to Argon.



--------------------------------------------------------------------------------



 



3

          NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and intending to be legally bound hereby, RHJI and the Principal
Company Shareholders hereby agree as follows:
          1. Definitions When used herein, the following terms have the
following meanings:
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
          “Agreement” means this Agreement, as amended or restated from time to
time.
          “Argon” has the meaning set forth in the preamble to this Agreement.
          “Articles” means the articles of incorporation of Argon, as amended or
restated from time to time.
          “Board of Directors” has the meaning set forth in Section 2 of this
Agreement.
          “Business Day” means any day other than a Saturday or Sunday, on which
banks located in Tokyo or New York are not required or authorized by law to
remain closed.
          “Closing Date” means the date of consummation of the transactions
described in the Stock Purchase Agreements.
          “Company” has the meaning set forth in the preamble to this Agreement.
          “CSFB” means Credit Suisse First Boston Equity Partners, L.P., Credit
Suisse First Boston Equity Partners (Bermuda), L.P., Credit Suisse First Boston
U.S. Executive Advisors, L.P., EMA Partners Fund 2000, L.P., EMA Private Equity
Fund 2000, L.P., and its Permitted Transferees.
          “Deferral Period” has the meaning set forth in Section 6(e) of this
Agreement.
          “Demand Notice” has the meaning set forth in Section 6(a) of this
Agreement.
          “Demand Offering” has the meaning set forth in Section 6(a) of this
Agreement.



--------------------------------------------------------------------------------



 



4

          “Demand Offering Expenses” means all expenses incident to the
Company’s performance of or compliance with Section 6, including all fees and
expenses of compliance by the Company with securities laws, printing expenses,
messenger and delivery expenses, fees and disbursements of counsel for Argon and
of the independent certified public accountants of Argon (including the expenses
of any annual audit, special audit and “cold comfort” letters required by or
incident to such performance and compliance), the reasonable fees and expenses
of any special experts retained by Argon in connection with such registration,
and fees and expenses of other Persons retained by Argon (but not including any
underwriting discounts or commissions or transfer taxes, if any, attributable to
the sale of Shares by holders of such Shares or any expenses incurred by the
Principal Company Shareholders).
          “Designator” has the meaning set forth in Section 2(a){i) of this
Agreement.
          “Director” has the meaning set forth in Section 2 of this Agreement.
          “HIP” means HIP means Heartland Industrial Partners, L.P., HIP
Side-By-Side Partners, L.P., Heartland Industrial Partners (FF), L.P., Heartland
Industrial Partners (C1), L.P, Metaldyne Investment Fund I, LLC and Metaldyne
Investment Fund II, LLC and each of their respective Permitted Transferees.
          “Inspector” has the meaning set forth in Section 6(c)(iii).
          “Institutional Offering” means one private placement by Argon to
institutional investors (with gross proceeds in an aggregate amount of at least
$50,000,000) of capital shares of Argon or any successor in interest of Argon
after the Closing Date, other than the Offering.
          “Lead Principal Company Shareholder” means HIP until the date upon
which HIP ceases to own any Shares and thereafter, the Principal Company
Shareholder that, together with its Affiliates, owns in the aggregate the
largest number of Shares.
          “Offering” means the first primary public offering by Argon (with
gross proceeds in an aggregate amount of at least $75,000,000) of capital shares
of Argon or any successor in interest of Argon after the Closing Date, other
than tie Institutional Offering.
          “Permitted Transferee” means, (i) with respect to RHJI, any Affiliate
of RHJI, (ii) with respect to each Principal Company Shareholder, any Affiliate
of such Principal Company Shareholder and (iii) with respect to any Principal
Company Shareholder that is a natural Person, the estate or administrators of
such Person to whom powers over such Person’s properties pass upon death or
incapacity, and the testamentary or intestate beneficiaries of such Person under
applicable estate laws.
          “Person” means any individual, corporation, partnership, trust,
association, limited liability company, limited company, joint venture,
joint-stock company or any other entity or organization, including a government
or governmental agency.



--------------------------------------------------------------------------------



 



5

          “Principal Company Shareholders” means the Persons listed on
Schedule I hereto and any of their Permitted Transferees to which a Principal
Company Shareholder has Transferred Shares in accordance with Section 4.
          “Receiving Party” has the meaning set forth in Section 24.
          “Records” has the meaning set forth in Section 6(c)(iii).
          “Restricted Period” has the meaning set forth in Section 4(b).
          “RHJI” means RHJ International SA and its Permitted Transferees.
          “SEL” means the Japanese Securities and Exchange Law (Law No. 25 of
1948, as amended)
          “Shareholder” means any of the Principal Company Shareholders or RHJ.
          “Shares” means the common shares of Argon.
          “Specified Shares” means Shares acquired by a Principal Company
Shareholder pursuanno a Stock Purchase Agreement and any such Shares Transferred
by a Principal Company Shareholder to a Permitted Transferee so long as such
Transfer complied with Section 4.
          “Subsidiary” means any Person (i) in which Argon, one or more
Subsidiaries of Argon and one or more Subsidiaries owns capitai stock
representing 50% or more of the capital stock of such Person or (ii) of which
Argon or a Subsidiary of Argon is the general partner, manager or managing
member or holds a similar management position,
          “Transfer” means any direct or indirect transfer, sale, conveyance,
assignment, gift, pledge or other disposition of Shares, including any direct or
indirect transfer, sale, conveyance, assignment, gift, pledge or other
disposition, whether voluntary or by operation of law (including any disposition
by means of a merger, consolidation or similar transaction), of the stock,
partnership interests, membership interests or any other ownership interests in
Argon or any entity that is a direct or indirect beneficial or record owner of
any Shares, or any other transaction that has the economic effect of
Transferring Shares; provided that neither (i) the Transfer of bona fide
publicly traded shares of any holder of Shares (or of the ultimate parent
company of any holder of Shares) nor (ii) the bona fide Transfer by a limited
partner of its limited partnership interests in Heartland Industrial Partners,
L.P., HIP Side-By-Side Partners, L.P., Heartland Industrial Partners (FF), L.P.,
Heartland Industrial Partners (C l), L.P., Credit Suisse First Boston Equity
Partners, L.P., Credit Suisse First Boston Equity Partners (Bermuda), L.P.,
Credit Suisse First Boston Fund Investments VI Holdings, LLC, Credit Suisse
First Boston Fund Investments VI-B (Bermuda), L.P., Credit Suisse First Boston
U.S. Executive Advisors, L.P., Masco Corporation, Richard and Jane Manoogian
Foundation, First Union Capital Partners, LLC, BancBoston Capital Inc.,
Metropolitan Life Insurance Company, Equity Asset Investment Trust, Annex
Holdings I LP Annex



--------------------------------------------------------------------------------



 



6

Capital Farmers LLC, LongPoint Capita] Fund L.P., LongPoint Capital Partners
LLC., EMA Partners Fund 2000, L.P., EMA Private Equity Fund 2000, L.P., 75 Wall
Street Associates LLC, Graham Partners Investments, L.P., Graham Partners
Investments (A), L.P., Graham Partners Investments (B), L.P., Private Equity
Portfolio Fund II, LLC, CRM 1999 Enterprise Fund, LLC and DairoterChryster AG
shall be a Transfer for the purposes of this Agreement,
          “Transferee” means the transferee in a Transfer.
          “Transferor” means the transferor in a Transfer.
          “TSE” means the Tokyo Stock Exchange.
          2. Board of Directors.
          The Shareholders have agreed to exercise their voting rights with
respect to the board of directors (the “Board of Directors” and each director
thereof, a “Director”) in accordance with the provisions of this Section 2,
which they consider to be in the best interests of Argon.
                         (a) RHJI, HIP and CSFB (each a “Designator” for the
purposes of this Section 2), each shall be entitled la propose to nominate the
following number of Directors:
               (i) for so long as the Principal Company Shareholders
collectively own at least 10% or more of the outstanding number of Shares, HIP
and CSFB each shall have the right to nominate one (1) Director;
               (ii) for so long as the Principal Company Shareholders
collectively own at least 5% but less than 10% of the outstanding number of
Shares, HIP shall have the right to nominate one (1) Director; and
               (iii) RHJI shall have the right to nominate all other Directors
nominated by the Shareholders;
which Directors in each case shall be proposed for appointment or removal, as
applicable, at an annual or special meeting of the shareholders of Argon (and
its nomination committee meeting to be held prior to such meeting of
shareholders) promptly following the proposal of the applicable Designator.
                         (b) If a Designator wishes to propose, in accordance
with its rights pursuant to Section 2(a) above, that any Person shall be
appointed a Director, it shall submit a letter to the other Shareholders setting
out such proposal. Each other Shareholders shall (A) cause any member of the
nomination committee of Argon who is a Director nominated by such Shareholder to
vote in favor of such nomination of the proposed Person as a Director and (B)(x)
if any annual or special meeting of the shareholders of



--------------------------------------------------------------------------------



 



7

Argon is held, appear at such meeting or otherwise cause its Shares to be
counted as present thereat for purposes of establishing a quorum, and vote or
(y) act by written consent with respect to (or cause to be voted or acted upon
by written consent) all its Shares in favor of such appointment.
                         (c) If a Designator wishes to remove a Director
appointed following its proposal from the Board of Directors, it shall submit a
letter to the other Shareholders proposing that such Director shall be removed.
Each other Shareholders shall (A) cause any member of the nomination committee
of Argon who is a Director nominated by such Shareholder to vote in favor of
such removal and (B)(x) if any annual or special meeting of the shareholders of
Argon is held, appear at such meeting or otherwise cause its Shares to be
counted as present thereat for purposes of establishing a quorum, and vote or
(y) act by written consent with respect to (or cause to be voted or acted upon
by written consent) all its Shares in favor of such removal. Subject to Sections
2(d) and 2(e) below, the Shareholders shall not vote in favor of the removal of
a Director, unless the Designator who proposed such Director votes in favor of
the removal.
                         (d) If a Director ceases to be a Director for whatever
cause (including resignation or removal), the Designator upon the proposal of
which the relevant Director had been appointed shall be entitled to propose the
appointment of a new Director in accordance with, and subject to the provisions
of, this Section 2, so long as such Designator continues to be entitled to
propose the appointment of such Director under Section 2(a),
                         (e) The Company has duly called, given notice of,
convened and held on November 16, 2006, a Company Stockholders Meeting (as
defined in the Merger Agreement) and has elected as directors to the Company
Board the persons designated by HIP and CSFB, each of which are effective only
so long as the Closing occurs on or prior to January 16, 2007. Subject to the
other provisions of this Section 2, in the event that the Closing Date does not
occur on or prior to January 16, 2007, each of the Shareholders undertakes to
vote all shares then held by it in favor of the appointment of the Person
nominated by HIP and the Person nominated by CSFB, in each case nominated
promptly following January- 16, 2007, as Directors at a Company Stockholders
Meeting to be held as soon as practicable following such date; provided that the
appointment of such Persons shall not become effective until the consummation of
the transactions described in the Stock Purchase Agreement. The Shareholders
undertake to use commercially reasonable efforts to procure that, until replaced
or removed in accordance with this Section 2, such Persons shall be the
Directors designated HIP and CSFB,
                         (f) For so long as either of HIP or CSFB has the right
to propose to nominate a Director pursuant to Section 2(a) above, and subject to
applicable law (including the rules and regulations of the TSE), it shall have
the right to appoint one Director to each committee of or under the Board of
Directors, including the audit, nomination and compensation committees thereof.



--------------------------------------------------------------------------------



 



8

Any Director designated by either of HIP or CSFB shall be promptly reimbursed
for all costs and expenses, including travel and lodging expenses, incurred by
such Director for attending Board of Directors and committee meetings,
                         (g) A Designator may irrevocably waive at any time its
rights under this Section 2 by providing written notice of such waiver to the
other Designators.
          3. Proxy. In order to secure RHJI’s rights to vole the Shares of the
Principal Company Shareholders, for so long as this Agreement shall remain in
full force and effect, each Principal Company Shareholder hereby appoints RHJI,
as its true and lawful proxy and attorney-in-fact, with full power of
substitution, to vote all of the Shares owned by such Principal Company
Shareholder solely for the purpose of electing Directors pursuant to the
provisions of Section 2 of the Agreement, and in any event, subject to, and
consistent with, the provisions of Section 2 of the Agreement, it being
understood that such proxy extends only to the election of Directors pursuant to
the provisions of Section 2 of the Agreement and in no event shall such proxy
extend to any other matter that may be acted upon at any annual or special
meeting of the shareholders of Argon. RHJI may exercise the irrevocable proxy
granted to it hereunder at any time and from time to time. The proxies and
powers granted by each Principal Company Shareholder pursuant to this Section 3
are coupled with an interest and are given to secure the performance of the
obligations of the Principal Company Shareholders under Section 2 of this
Agreement. Such proxies and powers given by any Principal Company Shareholder
will be irrevocable until the earliest of (i) the termination of this Agreement
and (ii) the sale of the Shares by such Principal Company Shareholder in
compliance with this Agreement (other than to a Permitted Transferee).
          4. Transfers.
                         (a) Generally. A Principal Company Shareholder may
Transfer all or any portion of its Shares so long as (i) such Transfer is not
restricted by Section 4(b), (ii) if such Transfer is during a Restricted Period
only, the Transferor gives Argon and RHJI not less than ten (10) Business Days
prior notice of such Transfer, and if such Transfer is not during a Restricted
Period, the Transferor gives Argon and RHJI notice of such Transfer reasonably
promptly after such Transfer, (iii) the Transferee, if it is a Permitted
Transferee of the Transferor, executes and delivers to RHJI a counterpart of the
signature page of this Agreement (or other appropriate assumption agreement) and
any other agreements, documents or instruments as RHJI may reasonably require
and (iv) the Transfer complies with applicable securities laws (including rules
of the stock exchange on which any shares of Argon are listed). Any Transfer
made in violation of this Section 4 shall be null and void.
                         (b) Transfer Restrictions, (i) During the period from
the Closing Date until the consummation of the Institutional Offering (the
“Initial Restricted Period”), a Principal Company Shareholder may not Transfer
any Shares except with the written consent of RHJI provided that the transfer
restriction imposed by this Section (4)(b)(i) shall expire if the Institutional



--------------------------------------------------------------------------------



 



9

Offering has not been consummated within 90 days following the Closing Date. For
the avoidance of doubt, the Initial Restricted Period shall not extend beyond
the 90th day from the Closing Date.
               (ii) If required by the underwriters of the Institutional
Offering or the Offering, and for so long as the Principal Company Shareholders
collectively own at least 5% or more of the outstanding Shares (or 10% or more
of the Shares if both HIP and CSFB have irrevocably waived their right to
nominate Directors pursuant to Section 2(g)), a Principal Company Shareholder
may not transfer any Shares for a period (an “Offering Restricted Period” and,
together with the Initial Restricted Period, each, a “Restricted Period”) of
180 days after the closing of each of (a) the Institutional Offering and (b) the
Offering (or for such shorter lock-up period as the underwriters of the
Institutional Offering or the Offering, as applicable, require of RHJI or the
Principal Company Shareholders); provided that no Restricted Period shall extend
beyond 24 months from the Closing Date.
               (iii) Each Shareholder shall have the right to Transfer at any
time, all or any portion of its Shares to its Permitted Transferees without the
prior consent of any other Shareholder and without having such Transfer subject
to Section 4(b){i) or 4(b)(ii); provided such Transfers otherwise still shall be
subject to Section 4(a).
                         (c) For the avoidance of doubt, nothing in this
Agreement shall restrict an Affiliate of a Principal Company Shareholder from
making a market in securities of Argon or from otherwise trading in securities
of Argon; provided that (i) such Affiliate is an entity that is itself not a
Principal Company Shareholder and (ii) such Principal Company Shareholder has in
place “Chinese wall” policies and procedures reasonably adequate to ensure that
any such market making or trading by any such Affiliate shall not be effected in
connection with or in coordination with a Principal Company Shareholder or the
trading of any Shares held by a Principal Company Shareholder.
                         (d) If a Transferor has Transferred all its Shares
pursuant to this Section 4, immediately following such Transfer, such Transferor
shall cease to be a party to this Agreement.
                         (e) RHJI and the Principal Company Shareholders each
shall notify Argon promptly of any acquisition or Transfer of Shares by it or
any of its Affiliates and Argon shall notify the other parties to this Agreement
promptly of such acquisition or Transfer, in each case with information with
respect thereto sufficient to permit the parties to this Agreement to determine
the aggregate number of Shares held by each party hereto and its respective
Affiliates in order to comply with their respective reporting and filing
requirements regarding share ownership under Japanese law and the rules and
regulations of the TSE,



--------------------------------------------------------------------------------



 



10

          5. Offering.
          (a) The Board of Directors shall determine the timing, scope and other
terms and conditions of the Offering.
          (b) In connection with such Offering:
     (i) the Shareholders, if requested by the applicable underwriters, will
enter into a customary “lockup” agreement with the underwriters of the Offering
for such period as Argon and Argon’s underwriters may agree in connection with
such Offering, provided that such period shall not exceed the Offering
Restricted Period; and
     (ii) Argon and the Shareholders will covenant to reasonably cooperate with
each other in complying with all applicable public reporting requirements and
all other applicable securities laws (including rules of the stock exchange on
which any shares of Argon arc listed); provided that the Principal Company
Shareholders shall in no event be liable for any action or failure 10 act by the
Company or any other Shareholder in performance of this Section 5(b)(ii).
To the extent the underwriters of the Offering exercise an over-allotment
option, if any, and all or any portion of such over-allotment option is made
available as a secondary offering of Shares, the Principal Company Shareholders
shall have the right to participate pro rata in such secondary offering with the
other shareholders of the Company participating in such secondary offering,
          (c) In the event that the Company is notified either orally or in
writing that the Tokyo Stock Exchange (the “TSE”) has commenced or intends to
commence a proceeding to delist the Shares from the TSE as a result of the
Transactions (as defined in the Merger Agreement), the Company shall use its
reasonable best efforts to prevent the delisting of the Shares by the TSE or,
alternatively, to list the Shares on another stock exchange or cause the Shares
to be authorized for quotation on an automated quotation system.
          6. Demand Offering.
          (a) Demand Right.
     (i) Following the earlier of (x) the expiration of the Offering Restricted
Period following the Offering or (y) 24 months following the Closing Date, upon
the written request of the Lead Principal Company Shareholder (a “Demand Not
ice”) (a copy of which shall be provided by tie Lead Principal Company
Shareholder to each other Principal Company Shareholder), Argon shall cooperate
to effect one secondary offering of Specified Shares held by Principal Company
Shareholders (a “Demand Offering”) as to the number of Specified Shares
specified in such request. Such request for a Demand Offering shall specify the
number of Specified



--------------------------------------------------------------------------------



 



11

Shares proposed to be offered for sale (the “Demand Offering Shares’’) and shall
also specify the intended method of distribution thereof. The Lead Principal
Company Shareholder shall have the right to designate any of the following
international or Japanese banks as lead underwriters in a Demand Offering:
Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, JP Morgan, Lazard,
Lehman Brothers, Merrill Lynch, Mizuho, Morgan. Stanley, Nikko Citi and Nomura
or their successors.
     (ii) Argon shall use reasonable efforts to prepare and file offering
materials, including a statutory prospectus, for any Demand Offering as promptly
as reasonably practicable following delivery of the Demand Notice, and shall use
reasonable efforts to make such offering materials effective with the applicable
regulatory authorities and under applicable law and shall make any other filings
required under applicable Jaws and regulations to be made by the Company in
connection with the Demand Offering, including the filing of securities notices,
Argon shall supplement or make amendments to such offering materials as may be
necessary to correct any material misstaternent or omission contained therein,
until such time as the Demand Offering is completed. Argon shall furnish to the
Principal Company Shareholders copies of any such supplement or amendment prior
to its being used,
     (iii) Any Principal Company Shareholder that elects to participate in a
Demand Offering (including any Demand Offering exercised pursuant to Section
6(a)(v)) may withdraw its Shares from such Demand Offering at any time prior to
the commencement of the Demand Offering; provided, however, that such Demand
Offering shall nonetheless count as the Demand Offering for the purpose of this
Section 6(a) unless the Lead Principal Company Shareholder withdraws its Shares
in such a manner prior to the commencement of the marketing for such Demand
Offering, in which case such Demand Offering shall be terminated and shall not
count as the Demand Offering for the purpose of this Section 6(a).
     (iv) Argon shall be required to effect only one Demand Offering pursuant to
this Section 6(a) (including any Demand Offering exercised pursuant to
Section 6(a)(v)), except that if the lead underwriter participating in the
Demand Offering shall cut back by more than 30% the number of Demand Offering
Shares to be offered in the Demand Offering as provided in Section 6{b) below,
the Lead Principal Company Shareholder shall have one additional right to make a
Demand Offering as provided in this Section 6(a); provided, however, that in no
event shall Argon be required to effect more than two Demand Offerings pursuant
to this Section 6(a) (including any Demand Offering exercised pursuant to
Section 6(a)(v)).
     (v) In addition to the right of the Lead Principal Company Shareholder to
effect up to two Demand Offerings pursuant to this Section



--------------------------------------------------------------------------------



 



12

6(a), each of Masco Corporation (“Masco”) and DaimJerChrysler Corporation
(“DCX”‘) has a similar right to effect up to two demand offerings of either
Shares or shares of Argon preferred stock pursuant to its respective Other
Preferred Stock Purchase Agreement (collectively, each an “Other Demand Right”).
If (i) one of the foregoing parties validly exercises an Other Demand Right in
respect of Shares and (ii) the Lead Principal Company Shareholder at such time
continues to have the right under this Section 6(a) to effect a Demand Offering,
then Argon promptly shall notify the Lead Principal Company Shareholder of the
exercise of such Other Demand Right and she Principal Company Shareholders shall
have the right to participate in the offering of Shares being effected thereby
by the Lead Principal Company Shareholder delivering written notice to Argon
within ten business days of receipt thereof of its election to so offer Shares;
provided that any such election, to so participate shall be deemed an exercise
by the Lead Principal Company Shareholder of its right under this Section 6
(a) to effect a Demand Offering and otherwise shall be effected in accordance
with this Section 6(a). The holders of Other Demand Rights also shall have a
similar right to participate in a Demand Offering effected by the Principal
Company Shareholders pursuant to this Agreement. In no event shall Shares and
shares of Argon preferred stock be offered in the same Demand Offering except
with the approval of Argon and the Lead Principal Company Shareholder.
''Priority Shares” means fur purposes of this Agreement, as applicable, any
Shares offered by the Principal Company Shareholders. Masco or DCX, in each case
in an offering effected cither pursuant to this Section 6(a) or pursuant to the
exercise of an Other Demand Right by Masco or DCX.
          (b) Reduction of Offering. Notwithstanding anything contained herein,
if the lead underwriter of an underwritten offering described in Section 6(a)
(including any offering being effected in connection with the exercise of an
Other Demand right as provided in Section 6(a)(v)) (collectively, a “Specified
Offering”) delivers a written opinion to Argon that the number of Shares that
the holders of Shares intend to include in any Demand Offering is such that the
success of any such offering would be materially and adversely affected,
including the price at which the Shares can be sold, then the number of Shares
to be included in the Demand Offering for the account of the holders of Shares
shall be reduced pro rata to the extent necessary to reduce the total amount of
Shares to be included in any such Demand Offering to the amount recommended by
such lead underwriter, provided, however, that priority shall be (i) first, the
Priority Shares requested to be included in the Demand Offering for the account
of the holders of Priority Shares, allocated pro rata among them in accordance
with the number of Priority Shares held by each of them until all of such Shares
have been included, (ii) second, Shares proposed to be offered by Argon for its
own account until all of such Shares have been included and (iii) third, pro
rata among any other Shares of Argon requested to be included in the Demand
Offering by the holders thereof pursuant to a contractual right, so that the
total number of Shares to be included in any such



--------------------------------------------------------------------------------



 



13

offering for the account of all such Persons will not exceed the number
recommended by such lead underwriter.
     (c) Demand Offering Procedures. Subject to the provisions of Section 6(a),
in connection with the Demand Offering, Argon will as promptly as reasonably
practicable:
     (i) Furnish to the Principal Company Shareholders, if requested, prior to
such offering, copies of such offering material for such Demand Offering, and
thereafter such number of copies of each amendment and supplement (hereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), and such other documents in such quantities as the Principal Company
Shareholders may reasonably request from time to time in order to facilitate the
disposition of the Shares,
     (ii) Promptly notify the Principal Company Shareholders of the happening of
any event as a result of which the offering memorandum included in such offering
materials or amendment contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and Argon will promptly prepare a supplement or amendment
to such offering materials so that such offering memorandum will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading,
     (iii) Make available for inspection by the Principal Company Shareholders,
any underwriter participating in any disposition pursuant to such Demand
Offering, any attorney for the Principal Company Shareholders or the underwriter
and any accountant or other agent retained by the Principal Company Shareholders
or any such underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of Argon
(collectively, the “Records”) as shall be reasonably necessary to enable each of
them to exercise its due diligence responsibility, and cause the officers,
directors and employees of Argon and its Subsidiaries to supply all information
reasonably requested by any such Inspector in connection with such Demand
Offering; provided, however, that (i) Records and information obtained hereunder
shall be used by such Inspector only to exercise its due diligence
responsibility, (ii) Records or information that Argon determines, in good
faith, to be confidential shall not be disclosed by the Inspectors unless
(x) the disclosure of such Records or information is necessary to avoid or
correct a material misstatement or omission in the offering materials for such
Demand Offering or (y) the release of such Records or information is ordered
pursuant to a subpoena or other order from a court or governmental authority of
competent jurisdiction and (iii) Argon may



--------------------------------------------------------------------------------



 



14

require, as a condition to the provision to any Inspector of any Records, that
such Inspector execute and deliver to Argon a written agreement, in form and
substance reasonably satisfactory to Argon, pursuant to which such Inspector
agrees to the confidential treatment of such Records.
     (iv) Cause members of senior management of Argon to prepare materials for
and participate in a customary road show in connection with the Demand Offering.
          (d) Conditions to Demand Offerings. The obligations of Argon to take
the actions contemplated by Sections 6(a) and 6(c) with respect to a Demand
Offering are subject to the following conditions:
     (i) The Principal Company Shareholders shall conform to all applicable
requirements of the SEL and TSE with respect to the offering and sale of
securities.
     (ii) The Principal Company Shareholders shall advise each underwriter
through which any of the Shares are offered that the Shares are part of a
distribution that is subject to the offering materials delivery requirements of
the SEL and TSE.
     (iii) Argon may require the Principal Company Shareholders to furnish to
Argon such information regarding the Principal Company Shareholders or the
distribution of the Shares as Argon may from time to time reasonably request in
writing, in each case only as required by the SEL or TSE,
     (iv) Upon receipt of any notice from Argon of the happening of any event of
the kind described in Section 6(c)(ii) or a condition described in Section 6(e),
the Principal Company Shareholders will forthwith discontinue disposition of
Shares pursuant to the Demand Offering until the Principal Company Shareholders
receives copies of the supplemented or amended offering materials contemplated
by Section 6(c)(ii) or notice from Argon of the termination of the Deferral
Period (as defined in Section 6(e)) and, if so directed by Argon, will promptly
deliver to Argon all copies (other than any permanent file copies then in the
Principal Company Shareholders’ possession) of the most recent offering
materials covering such Shares that were current at the time of receipt of such
notice.
          (e) Black-out Period. Argon’s obligations pursuant to Sections 6 (a)
shall be suspended if compliance with such obligations would (a) in Argon’s good
faith determination based upon the advice of outside legal counsel, violate
applicable law or (b) require Argon to disclose a material financing, material
acquisition or other material corporate development, and the proper officers of
Argon have determined, in the good faith exercise of their reasonable business
judgment, that such disclosure is not in the best interests of Argon, provided,
however, that any such suspension shall not exceed 90 days



--------------------------------------------------------------------------------



 



15

with respect to any single event or series of related events and all such
suspensions shall not exceed 180 days in any twelve-month period (the “Deferral
Period”). Argon shall promptly give the Principal Company Shareholders written
notice of any such suspension containing the approximate length of the
anticipated delay, and Argon shall notify the Principal Company Shareholders
upon the termination of the Deferral Period.
          (f) Demand Offering Expenses, Argon shall pay all of its Demand
Offering Expenses incident to its performance of, and compliance with, the
Demand Offering pursuant to Section 6- Each Person who included Shares in any
Demand Offering shall pay all discounts and commissions payable to underwriters,
selling brokers, managers or other similar Persons related to the sale or
disposition of such Person’s Shares pursuant to any Demand Offering in
proportion to the amount of such Person’s Shares included in such Demand
Offering and all of its other expenses in connection therewith.
          (g) Indemnification, (i)If required by the underwriters participating
in the Demand Offering, Argon will execute and deliver a customary indemnity
agreement, with respect to the information regarding the Company and its
subsidiaries (but not the Principal Company Shareholders) included in the
offering materials prepared by Argon and used for such Demand Offering, in favor
of the underwriters participating in the Demand Offering and their Affiliates.
     (ii) Argon will execute and deliver a customary indemnity agreement, with
respect to the information regarding the Company and its subsidiaries (but not
the Principal Company Shareholders) included in the offering materials prepared
by Argon and used for such Demand Offering, in favor of the Principal Company
Shareholders participating in the Demand Offering
          7. Termination; Effectiveness.
          (a) This Agreement shall terminate (i) with respect to any Shareholder
on the date that such Shareholder no longer holds any Shares or (ii) with
respect to all Shareholders on the date that the Principal Company Shareholders
collectively own less than 5% of the then outstanding Shares,
          (b) Termination or expiration of this Agreement shall not relieve the
parties of any obligation accruing prior to such termination or expiration and
shall be without prejudice to the rights and remedies of any party with respect
to the antecedent breach of any of the provisions of this Agreement. The
provisions of Sections 18. 20 and 24 shall survive any termination hereof.
          (c) Notwithstanding anything else to the contrary in this Agreement,
this Agreement shall not have any force or effect unless and until the Merger
and the other transactions described in the Merger Agreement and Parent Stock
Purchase Agreement are consummated.



--------------------------------------------------------------------------------



 



16

          8. Representations and Warranties of Shareholders. Each Shareholder,
severally and not jointly, represents and warrants to each other Shareholder
that:
          (a) the Shareholder has the power, authority and capacity to execute
and deliver this Agreement and all other documents and instruments executed or
to be executed pursuant to this Agreement. The execution and delivery of this
Agreement and all other documents and instruments executed or to be executed by
the Shareholder pursuant to this Agreement and the consummation of the
transactions contemplated hereby and thereby, have been (July authorized by all
necessary action on the part of the Shareholder. This Agreement and all other
documents and instruments executed or to be executed by the Shareholder pursuant
to this Agreement have been, or will have been, at the time of their respective
execution and delivery, duly executed and delivered by a Person duly authorized
to execute and deliver this Agreement and such other documents and instruments
on behalf of the Shareholder;
          (b) this Agreement has been duly and validly executed and delivered by
such Shareholder and constitutes a valid and legally binding obligation of such
Shareholder, enforceable in accordance with its terms;
          (c) the execution and delivery of this Agreement and all other
documents and instruments executed or to be executed by the Shareholder pursuant
to this Agreement, and the consummation of the transactions contemplated hereby
and thereby, will not conflict with or result in any violation of or default
under any provision of (i) the organizational documents of the Shareholder or
(ii) any mortgage, indenture, trust, lease, partnership or other agreement or
other instrument, permit, concession, grant, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Shareholder or any of its properties or assets, the result of which would
materially impair the Shareholder’s ability to consummate the transactions
contemplated hereby,
          (d) no consent, approval or authorization is required to be obtained
or made by the Shareholder in connection with its execution, delivery or
performance of this Agreement or the validity and enforceability of this
Agreement, other than under circumstances where the failure to obtain such
consent, approval or authorization would not have a material adverse effect on
the validity or enforceability of this Agreement; and
          (b) as of the date of this Agreement, no action, suit, proceeding or
governmental investigation is pending against the Shareholder at law or in
equity or before any governmental authority that seeks to question, delay or
prevent the consummation of the transactions contemplated hereby.
          9. Representations and Warranties of Argon. Argon represents and
warrants, to the Shareholders that:
          (a) Argon has the power, authority and capacity to execute and deliver
this Agreement and all other documents and instruments executed or to be
executed pursuant to this Agreement. The execution and delivery of this
Agreement and all other



--------------------------------------------------------------------------------



 



17

documents and instruments executed or to be executed by Argon pursuant to this
Agreement, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary action on the part of Argon.
This Agreement and all other documents and instruments executed or to be
executed by Argon pursuant to this Agreement have been, or will have been, at
the time of their respective execution and delivery, duly executed and delivered
by a Person duly authorised to execute and deliver this Agreement and such other
documents and instruments, on behalf of Argon;
          (b) this Agreement has been duly and validly executed and delivered by
Argon and constitutes a valid and legally binding obligation of Argon,
enforceable in accordance with its terms;
          (c) the execution and delivery of this Agreement and all other
documents and instruments executed or to be executed by Argon pursuant to this
Agreement, and the consummation of the transactions contemplated hereby and
thereby, will not conflict with or result in any violation of or default under
any provision of (i) the organizational documents of Argon or (ii) any mortgage,
indenture, trust, lease, partnership or other agreement or other instrument,
permit, concession, grant, franchise, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Argon or any of its properties
or assets, the result of which would materially impair Argon’s ability to
consummate the transactions contemplated hereby;
          (d) no consent, approval or authorization is required to be obtained
or made by Argon in connection with its execution, delivery or performance of
this Agreement or the validity and enforceability of this Agreement, other than
under circumstances where the failure to obtain such consent, approval or
authorization would not have a material adverse effect on the validity or
enforceability of this Agreement; and
          (e) as of the date of this Agreement, no action, suit, proceeding or
governmental investigation is pending against Argon at law or in equity or
before any governmental authority that seeks to question, delay or prevent the
consummation of the transactions contemplated hereby,
          10. Informational Rights. (a) The Principal Company Shareholders shall
be entitled to receive, in an English language version, (if otherwise
available), as promptly as practicable after such information is available
(i) quarterly consolidated unaudited financial statements and reports of Argon,
(ii) consolidated annual audited financial statements and reports of Argon, and
(iii) such other information relating to the business, affairs, (including any
matter customarily requiring the approval of the Board of Directors), prospects
or condition (financial or otherwise) of Argon as is available to Argon and that
such Principal Company Shareholder may reasonably request or that customarily is
provided to RHJI; provided that any Principal Company Shareholder may waive its
rights under this Section 10 at any time in its sole discretion.
          (b) Argon recognizes that a Principal Company Shareholder may have one
or more limited partners that require certain information and consultation
rights from Argon in order for such limited partner to continue to qualify as a
“venture capital operating company” (“VCOC”), as that term is commonly referred
to under ERISA (as



--------------------------------------------------------------------------------



 



18

defined in the Parent Stock Purchase Agreement). Argon hereby agrees to provide
promptly any such requesting limited partner of a Principal Company Shareholder
(which limited partner can substantiate a legitimate requirement to Argon’s
reasonable satisfaction) with a VCOC letter substantially consistent with
similar VCOC letters previously issued by Argon to HIP and CSFB (but excluding
any right to have observation rights at the Board of Directors),
          11. Further Assurances. Each Shareholder shall endeavor to take or
cause to be taken all actions, and to do or cause to be done all other things,
necessary, proper or advisable in order to fulfill and perform its obligations
in respect of this Agreement. From time to time, each Shareholder shall, in
cooperation with the other parties hereto, as appropriate, execute and deliver,
or cause to be executed and delivered, such additional documents and
instruments, and take such, other actions as may be reasonably requested by the
other party or parties to render effective or otherwise cany out the intent and
purposes of this Agreement.
          12. Amendments. This Agreement may be amended only by a written
instrument executed by RHJI and the Principal Company Shareholders holding a
majority of all the Shares then held by all Principal Company Shareholders;
provided, however, notwithstanding anything to the contrary in this Agreement,
no amendment or change to (i) any representation and warranty in this agreement
that is adverse to the Principal Company Shareholders may be made without the
approval of each Principal Company Shareholder, (ii) the existing liabilities or
obligations of any Principal Company Shareholder under this Agreement that is
adverse to such Principal Company Shareholder may be made without the approval
of such Principal Company Shareholder or (iii) provide any additional benefit or
right to HIP or RHJI under this Agreement (other than as provided as of the date
hereof) may be made without the approval of each Principal Company Shareholder.
          13. Binding Agreement. This Agreement and the rights and duties of (he
parties hereto shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, heirs, successors
and permitted assigns; provided that such rights and duties may not he assigned
by any party hereto (and any such assignment shall be void) except that any
Permitted Transferee acquiring any Shares shall became a “Shareholder” in
accordance with Section 4(a).
          14. Conflicts — Articles. Each of the Shareholders shall take all
action necessary, including but not limited to the voting of their Shares, to
ensure that the Articles of Argon and the Articles and by-laws or other
governing documents of Argon’s Subsidiaries are consistent with, and do not
conflict with, the terras of this Agreement and undertake to amend the Articles
to incorporate some or all of the provisions of this Agreement, to the extent
reasonably determined by RHJI. The Shareholders undertake to sign any other
document reasonably deemed necessary by Argon to give effect to this Agreement.
To the extent legally permissible, in the case of conflict between the
Shareholders, the provisions of this Agreement shall take precedence over the
Articles.
          15. Entire Agreement This Agreement constitutes the entire agreement
and understanding among the parties hereto with respect to the matters



--------------------------------------------------------------------------------



 



19

referred to herein (other than with respect to a certain agreement between HIP
and CSFB regarding the exercise of their rights as Principal Company
Shareholders under this Agreement) and supersedes all prior agreements and
understandings (including the Original Agreement) among the parties hereto with
respect to the matters referred to herein.
          16. Severability. If any term, provision covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the agreement contemplated hereby is not affected
in any manner materially adverse to any party. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the agreement contemplated hereby be governed as originally
contemplated to the fullest extent possible.
          17. Benefits of Agreement; Third-Party Rights. None of the provisions
of this Agreement shall be for the benefit of or enforceable by any creditor of
any party to this Agreement. Nothing in this Agreement shall be deemed to create
any right in any Person not a party hereto and no Person not a party hereto
shall have any right to compel performance by any parry hereto of its
obligations hereunder.
          18. Governing Law. This Agreement and all actions contemplated hereby
shall be governed by and construed and enforced in accordance with the laws of
Japan.
          19. No Waiver of Rights. No failure or delay on the part of any party
in the exercise of any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or of any other right or power,
The waiver by any party or parties hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach hereunder, All rights and remedies existing under this
Agreement are cumulative and are not exclusive of any rights or remedies
otherwise available.
          20. Submission to Jurisdiction. Any and all suits, legal actions or
proceedings arising out of this Agreement shall be brought either in the courts
of Japan or in U.S. Federal court located in the Southern District of New York,
and each party hereto hereby submits to and accepts the exclusive jurisdiction
of such courts for the purpose of such suits, legal actions or proceedings. To
the fullest extent permitted by law, each party hereto hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
such suit, legal action or proceeding in any such court and hereby further
waives any claim that any suit, legal action or proceeding brought in any such
court has been brought in an inconvenient forum.



--------------------------------------------------------------------------------



 



20

          21. Specific Performance. The parties hereby declare that irreparable
damage would occur as a result of the failure of any party hereto to perform any
of its obligations under this Agreement in accordance with the specific terms
hereof. Therefore, all parties hereto shall have the right to specific
performance of the obligations of the other parlies under this Agreement, and if
any party hereto shall institute any action or proceeding to enforce the
provisions hereof, any Person against whom such action or proceeding is brought
hereby waives the claim or defense therein that such party has or have an
adequate remedy by the payment of a financial compensation. The right to
specific performance should be in addition to any other remedy to which a party
hereto may be entitled.
          22. Costs. Save as otherwise provided in this Agreement or in the
Stock Purchase Agreement, the parties shall be responsible for and shall bear
their own costs (including those of their respective external advisors) in
connection with this Agreement and their participation in Argon.
          23. Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered when delivered in person, transmitted by
telecopier, or one business day after it has been sent by a nationally
recognized overnight courier, at the following address or addresses, or at the
address or addresses of the recipient designated at the time it became a parry
hereto:
if to RHJl:
RHJ International SA
Avenue Louise 326
1050 Brussels
Belgium
Attention: Robert E, Ewers, Jr., General Counsel
Facsimile No.: +32 (0)2 648 99 38
with a copy to:
Cravaih, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
United States of America
Attention: Thomas E. Dunn
Facsimile No.: +1 -212-474-3 700
if to the Principal Company Shareholders, to:
As set forth on Schedule II.



--------------------------------------------------------------------------------



 



21

Communications by telecopier also shall be sent concurrently by an
internationally recognized overnight courier, but shall in any event be
effective as stated above. Each party hereto may from time to time change its
address for notices under this Section 23 by giving at least five Business Days’
notice of such changed address to the other parlies hereto.
          24. Confidentiality, Each party undertakes to take all necessary
measures to keep the contents of this Agreement strictly confidential and not to
disclose it to third parties, provided that each Shareholder shall be permitted
to disclose (he contents of this Agreement if required or advisable as a matter
of applicable law (including rules of the stock exchange on which any shares of
Argon are listed) or to any entity which it believes in good faith to be
seriously considering a significant investment in or loan to Argon so long as
such entity has executed a confidentiality agreement and, with respect to any
disclosure by a Principal Company Shareholder or Transferee thereof, either
(i) Argon reasonably determines that such entity will be able to meet its
obligations under such confidentiality agreement or (ii) such Principal Company
Shareholder agrees to be liable for the obligations of such entity under such
confidentiality agreement, Each Shareholder undertakes to take all necessary
measures to keep any confidential information of Argon and its Subsidiaries
strictly confidential and not to disclose it to third parties without the
consent of Argon. The foregoing restrictions on disclosure shall not apply to
information that (a) can be demonstrated to have already been known to (he
receiving party (the ''Receiving Party”), without restriction as to
confidentiality or use, prior to disclosure of same by Argon; (b) is received
from a third party without restriction as to confidentiality or use, by a third
party lawfully entitled to possession of such information and who does not
violate any contractual, legal or fiduciary obligation, direct or indirect, to
keep such information confidential; (c) was in or becomes part of the public
domain through no fault of the Receiving Party; (d) the Receiving Party is
legally compelled to disclose; (e) is disclosed as required to enforce this
Agreement; or (f) is to be disclosed to any prospective Transferee; provided
that (i) the prospective Transfer must be permitted under this Agreement,
(ii) the prospective Transferee enters into a written confidentiality agreement
with Argon reasonably satisfactory to Argon and (iii) either (A) Argon approves
the prospective Transferee which enters into such confidentiality agreement,
which approval shall not be unreasonably withheld (the poor creditworthiness
and/or negative business reputation of such prospective Transferee being a
reasonable basis for Argon to refuse its approval) or (B) the Receiving Party
agrees to be liable for such prospective Transferee’s obligations under such
confidentiality agreement, In the event that the Receiving Party becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process or otherwise) to disclose any of the
information, the Receiving Party shall provide Argon with prompt prior written
notice of such disclosure requirement (which shall include a copy of any
applicable subpoena or order) so that Argon may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Section 24. In
the event that such protective order or other remedy is not obtained, or that
Argon waives compliance with the provisions hereof, the Receiving Party agrees
to furnish only that portion of the information which the Receiving Party is
advised by written opinion of counsel is legally required and to exercise best
efforts to obtain assurance that confidential treatment will be accorded such



--------------------------------------------------------------------------------



 



22

informat ion. Each party further agrees not to make any public announcement or
press release relating to this Agreement without the prior written consent of
the other parties hereto and without an agreement on the content of such
disclosure.
          25. Definitions Generally. Definitions in this Agreement apply equally
to both the singular and plural forms of the defined terms. The words
“include"51 and “including” shall be deemed to be followed by the phrase
“without limitation” when such phrase does not otherwise appear. The terms
“herein”, “hereof and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision. The section titles appear as a matter of convenience only and shall
not affect the interpretation of this Agreement. All section, paragraph or
clause references not attributed to a particular document shall be references to
such parts of this Agreement.
          26. Eng1ish Version Authoritative. The Shareholders agree that any
dispute shall be resolved solely based on the English language version of the
definitive documentation.
[Signature page follows.]



--------------------------------------------------------------------------------



 



 

          IN “WITNESS WHEREOF, five original copies of (he Agreement are signed
and each of the undersigned, intending to be legally bound hereby, has duly
executed this Agreement as of the date first above written and acknowledges the
receipt of an original and signed copy of the Agreement

                  ASAHI TEC CORPORATION,
 
           
 
  By:   /s/ Akira NaKamura
 
Name: Akira NaKamura    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



 

                  RHJ INTERNATIONAL S.A.,
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
      Name:    
 
      Title:    

Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  HEARTLAND INDUSTRIAL PARTNERS, L.P,
 
           
 
  By:   HEARTLAND INDUSTRIAL    
 
      ASSOCIATES, L.L.C.    
 
  Its:   General Partner    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
Name:    
 
      Title:    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            METALDYNE INVESTMENT FUND I, LLC
      By:   /s/ [ILLEGIBLE]         Name:           Title:        

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            METALDYNE INVESTMENT FUND II, LLC
      By:   /s/ [ILLEGIBLE]         Name:           Title:        

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  HIP SIDE-BY-SIDE PARTNERS, L.P.
 
           
 
  By:   HEARTLAND INDUSTRIAL ASSOCIATES. LL.C.    
 
  Its:   General Partner    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
   
 
      Name:    
 
      Title:    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  CREDIT SUISSE FIRST BOSTON EQUITY PARTNERS, L.P.
 
           
 
  By:   Hemisphere Private Equity Partners, Ltd.,    
 
      Its General Partner    
 
           
 
  By:   /s/ Kenneth Lohsen    
 
           
 
      Name: Kenneth Lohsen    
 
      Titie: Authorized Signatory    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  CREDIT SUISSE FIRST BOSTON EQUITY PARTNERS
     (BERMUDA), L.P.
 
           
 
  By:   Hemisphere Private Equity Partners, Ltd,
its General Partner    
 
           
 
  By:   /s/ Kenneth Lohsen    
 
           
 
      Name: Kenneth Lohsen    
 
      Title: Authorized Signatory    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                      CREDIT SUISSE FIRST BOSTON FUND              INVESTMENTS
VI HOLDINGS, LLC    
 
                    By:    Credit Suisse First Boston Fund Investments   
VI, L.P., Its Managing Member    
 
           By:    Merchant Capital, Inc., Its General Partner    
 
                    By:   Credit Suisse First Boston Fund Investments
Vl-Side Partnership, L.P., Its Managing Member    
 
           By:    Merchant Capital, Inc., Its General Partner    
 
                    By:   Credit Suisse First Boston Investment            
Partnership VI (Bermuda), L.P., Its Managing Member    
 
           By:    Merchant Capital, Inc., Its General Partner    
 
                    By:   /s/ Kenneth Lohsen                           Name:
Kenneth Lohsen             Title: Vice President    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  CREDIT SUISSE FIRST BOSTON FUND              INVESTMENTS VI-B
(BERMUDA), L.P.,    
 
           
 
  By:   Merchant Capital, Inc, Its General Partner    
 
           
 
  By:   /s/ Kernneth Lohsen    
 
           
 
      Name: Kernneth Lohsen    
 
      Title: Vice President    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  CREDIT SUISSE FIRST BOSTON U.S. EXECUTIVE
ADVISORS, L.P.
 
           
 
  By:   Hemisphere Private Equity Partners, Ltd,
Its General Partner    
 
           
 
  By:   /s/ Kenneth Lohsen    
 
           
 
      Name: Kenneth Lohsen    
 
      Title: Authorized Signatory    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  EMA PARTNERS FUND 2000, L.P.
 
           
 
  By:   Credit Suisse (Bermuda) Limited, Its
General Partner    
 
           
 
  By:   /s/ Kenneth Lohsen    
 
           
 
      Name: Kenneth Lohsen    
 
      Title: Vice President    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  EMA PRIVATE EQUITY FUND 2000, L.P.
 
           
 
  By:   Credit Suisse (Bermuda) Limited, Its
Gentral Partner    
 
           
 
  By:   /s/ Kenneth Lohsen    
 
           
 
      Name: Kenneth Lohsen    
 
      Title: Vice President    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  MASCO CORPORATION    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
      Name:    
 
      Title:    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  RICHARD AND JANE MANOOG1AN
       FOUNDATION    
 
           
 
  By:   /s/ Richard A. Manooglan    
 
           
 
      Name: Richard A. Manooglan    
 
      Title: President    

Amended and Restated Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  RICHARD MANOOG1AN    
 
           
 
  By:   /s/ Richard A. Manoog1an    
 
           
 
      Name: Richard A. Manoog1an    
 
      Title: Trustee, Richard A. Manoog1an    
 
      Trust Dated February 15, 2006    
 
      as Amended and Restated    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  WACHOVIA CAPITAL PARTNERS 2000, LLC,         (formerly First
Union Capital Partners, LLC)    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
      Name: [ILLEGIBLE]    
 
      Title: Vice President    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            BANCBOSTON CAPITAL INC.
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:   Vice
President     

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            METROPOLITAN LIFE INSURANCE
COMPANY
      By:   /s/ Christopher Farrington         Name:   Christopher Farrington  
    Title:   Director     

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            EQUITY ASSET INVESTMENT TRUST
      By:   /s/ Ron Herman         Name:   Ron Herman       Title:   Attorney in
Fact     

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  ANNEX HOLDINGS ILP    
 
                By: Annex Capital Partners, LLC, its         General Partner    
 
           
 
  By:   /s/ Alexander P. Coleman    
 
           
 
      Name: Alexander P. Coleman    
 
      Title: Managing Member    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  LONG POINT CAPITAL FUND, L.P.    
 
                By: Long Point Capital Partners, LLC, its         General
Partner    
 
           
 
  By:   /s/ Ira Starr    
 
           
 
      Ira Starr    
 
      Managing Director    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            LONG POINT CAPITAL PARTNERS, L.L.C.
      By:   /s/ Ira Starr         Ira Starr         Managing Director     

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



                          75 WALL STREET ASSOCI ATES LLC             By:  
ALLIANZ LEBEN PRIVATE EQUITY FUNDS PLUS GmbH             Its:   Member        
 
                   
 
  By:   /s/ Wanching Ang   /s/ Claus Zeliner                  
 
      Name: Wanching Ang   Claus Zeliner        
 
      Title: Managing Director   Director        

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  GRAHAM PARTNERS INVESTMENTS, L.P.    
 
           
 
  By:   GRAHAM PARTNERS GENERAL    
 
      PARTNER, L.P.    
 
  Its:   General Partner    
 
           
 
  By:   GRAHAM PARTNERS INVESTMENTS    
 
      (GP2), L.P.    
 
  Its:   General Partner    
 
           
 
  By:   GRAHAM PARTNERS INVESTMENTS    
 
      (GP), LLC    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Steven C. Graham    
 
           
 
      Name: Steven C. Graham    
 
      Title: Managing Member    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  GRAHAM PARTNERS INVESTMENTS (A), L.P.    
 
           
 
  By:   GRAHAM PARTNERS GENERAL    
 
      PARTNER, L.P.,    
 
  Its:   General Partner    
 
           
 
  By:   GRAHAM PARTNERS INVESTMENTS    
 
      (GP2), L.P.    
 
  Its:   General Partner    
 
           
 
  By:   GRAHAM PARTNERS INVESTMENTS (GP), LLC    
 
  Its:   General partner    
 
           
 
  By:   /s/ Steven C. Graham    
 
           
 
      Name: Steven C. Graham    
 
      Title: Managing Member    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

                  GRAHAM PARTNERS INVESTMENTS (B), L.P.    
 
           
 
  By:   GRAHAM PARTNERS GENERAL PARTNER, L.P.    
 
  Its:   General Partner    
 
           
 
  By:   GRAHAM PARTNERS INVESTMENTS (GP2), L.P.    
 
  Its:   General Partner    
 
           
 
  By:   GRAHAM PARTNERS INVESTMENTS (GP), LLC    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Steven C. Graham    
 
           
 
      Name: Steven C. Graham    
 
      Title: Managing Member    

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            PRIVATE EQUITY PORTFOLIO FUND II, LLC
      By:   /s/ Matthew J. Ahern         Name:   Matthew J. Ahern        
Title:   VlCE PRESIDENT     

Amended and Restate Shareholders’ Agreement



--------------------------------------------------------------------------------



 



 

            CRM 1999 ENTERPRISE FUND, LLC
      By:   /s/ Carlos Leal         Name:   Carlos Leal        Title:   CFO     

Amended and Restate Shareholders’ Agreement

 